NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
IN RE WYETH AND
WYETH PHARMACEUTICALS INC.,
Petiti0ners.
Miscel1aneous Docket No. 959
On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of TeXas in
case n0. 08-CV-0O67, Judge T. John Ward.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Wyeth et a1. (Wyeth) submit a petition for a writ of
mandamus to direct the United States District Court for
the Eastern District of Texas to vacate its orders denying
Wyeth’s motions to transfer and to direct transfer to the
United States District Court for the N0rthern District of
Ca1ifornia.
Upon consideration thereof,
IT ls OR1)ERED THA'1‘:

IN RE WYETH
2
Novartis Vaccines and Diagnostics, Inc. is directed to
respond no later than September 28, 2(}10.
SEP 1 5 2010
CC.
S
George A. Ri1ey, Esq.
Bradford J. Badke, Esq.
FoR THE COURT
/s/ J an Horba1y
Date J an Horba1y
C1erk
C1erk, United States District Court for the Eastern
DiStrict Of Texas
19
1
U.S. 00
THE
=
§§
E
AH’EALS FOR
L CIRCUlT
SEP 15 2010
1ANHoaoALv
sums